DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114) filed 09/29/2021 and the Response and Amendment filed 11/30/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-5, 7-15, and 33-39
Withdrawn claims: 				None
Previously cancelled claims: 		6 and 16-32
Newly cancelled claims:			1-5, 7-15, and 33-39
Amended claims: 				None
New claims: 					40-56
Claims currently under consideration:	40-56	
Currently rejected claims:			40-56
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 40 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drahos (US 2016/0051599).
Regarding claim 40, Drahos teaches a steam-conditioned ([0259]) extruded animal feed pellet ([0260]), comprising animal feeds and a plurality of feed additive particles (corresponding to composition) ([0199]), wherein the feed additive particles comprise a matrix (corresponding to carrier) and viable non-pathogenic E. coli bacteria embedded in the matrix ([0063], [0094]), wherein the animal feeds and the plurality of feed additive particles are agglomerated thus forming the steam-conditioned extruded feed pellet ([0199], [0256]-[0257]).
Regarding claim 56, Drahos teaches the invention as described above in claim 40, including the animal feeds and the plurality of feed additive particles are agglomerated ([0071], [0199]) under extruding conditions comprising a temperature of 80-120°C ([0073]) and a pressure of about 14.5-580 psig (corresponding to 1 to 40 bar) ([0072]), which overlap the claimed temperature and pressure ranges.

Claim Rejections - 35 USC § 103
Claims 40-46, 48, 49, 52, 53, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Horgan (US 9,210,945) in view of Ubbink (US 2005/0153018; previously cited).
Regarding claim 40, Horgan teaches a steam-conditioned (column 31, lines 49-50) extruded animal feed pellet (column 31, lines 56-57), comprising animal feeds (corresponding to farinaceous material, proteinaceous material, and mixtures thereof ) (column 14, lines 12-15) and a plurality of feed additive particles (corresponding to dusting comprising an active component) (column 17, lines 56-58), wherein the feed additive particles comprise a matrix (corresponding to stability and preservative aids) (column 26, lines 63-64) and viable (column 19, lines 62-63) non-pathogenic (corresponding to probiotic) bacteria (column 19, lines 20-22) embedded in the matrix (corresponding to the dusting being mixed with the stability and preservative aids) (column 27, lines 3-5), wherein the animal feeds and the plurality of feed additive particles are agglomerated thus forming the steam-conditioned extruded animal feed pellet (corresponding to a dust comprising an active is applied to a core resulting in a dusted kibble) (column 25, lines 22-23).  Although Horgan does not disclose that the non-pathogenic bacteria is E. coli, it states that suitable probiotic bacteria include those ones disclosed in WO 03/075676 (which corresponds to US 2005/0153018) to Ubbink (column 19, lines 26-28).  
Ubbink teaches an animal feed pellet (corresponding to particulate food product) ([0021], [0029], and [0120]), comprising agglomerated animal feeds ([0034] and [0050]) and viable (Abstract) E. coli bacteria ([0057]) incorporated into the agglomerated animal feeds forming the animal feed pellet (Figs. 1a and 1b [0026]).  
It would have been obvious for a person of ordinary skillin the art to have modified the animal feed pellet of Horgan to include E. coli. as taught by Ubbink.  Since Ubbink discloses E. coli as a suitable probiotic ([0057]) and Horgan incorporates the bacteria exemplified in Ubbink, the selection of E. coli as the viable non-pathogenic bacteria is rendered obvious.
Regarding claim 41, Horgan teaches the invention as disclosed above in claim 40, including the bacteria are in an amount of at least about 1 x 105 CFU/g (column 19, lines 63-65), which falls within the claimed concentration.
Regarding claim 42, Horgan teaches the invention as disclosed above in claim 41, including the matrix comprises a hydrocolloid-forming polysaccharide (corresponding to psyllium, pectins, guar gum, xanthan gum, alginates, and gum Arabic (column 17, lines 63-67; column 18, lines 3-7 and 14-15).
Regarding claim 43, Horgan teaches the invention as disclosed above in claim 42, including the hydrocolloid-forming polysaccharide is a first polysaccharide and the feed additive particles further comprises a second polysaccharide which is different from the first polysaccharide (corresponding to examples of fiber ingredients and any components can be considered a first component, second component, third component, etc.) (column 18, lines 3-20).
Regarding claim 44, Horgan teaches the invention as disclosed above in claim 43, including the hydrocolloid-forming polysaccharide includes alginate (column 18, line 15).
Regarding claim 45, Horgan teaches the invention as disclosed above in claim 44, including the second polysaccharide includes maltodextrin (column 27, line 1) and dextran (corresponding to oligodextran) (column 18, lines 18-19).
Regarding claim 46, Horgan teaches the invention as disclosed above in claim 45, including the feed additive further comprises a particulate calcium-containing compound (corresponding to calcium carbonate and calcium chloride) (column 19, lines 3-4).
Regarding claims 48 and 49, Horgan teaches the invention as disclosed above in claim 45, including the feed additive particles further include trehalose (column 18, line 18).
Regarding claim 52, Horgan teaches the invention as disclosed above in claim 49, including the second polysaccharide (corresponding to maltodextrin) is present in an amount of about 1-50% (column 27, lines 10-14) and the E. coli is present in an amount of 50-99% (column 27, lines 6-7).  These disclosures mean that the disaccharide (corresponding to trehalose) is present in an amount of 0-49% and therefore, the range of disaccharide/second polysaccharide ratios overlaps the claimed range.  
Regarding claim 53, Horgan teaches the invention as disclosed above in claim 52, including the E. coli are in an amount of 1 x 105 CFU/g (column 19, lines 63-65) to an amount of 1 x 1011 CFU/g (column 20, line 1), which falls within the claimed concentration.
Regarding claim 54, Horgan teaches the invention as described above in claim 52, including the non-pathogenic organism is E. coli (Ubbink [0057]).  It does not teach that the E. coli is of the strain deposited at the International Depository Authority of Canada (IDAC) on January 21, 2005 under accession number IDAC 210102-01.  However, “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” MPEP 2144.07.  In the context of the instant application, the selection of the strain of E. coli under the accession number IDAC 210105-01 as the E. coli of the invention of the combined Horgan and Ubbink references is obvious because the prior art teaches the suitability of E. coli as a probiotic bacteria such that the selection of any non-pathogenic strain of the bacterium would be obvious.
Regarding claim 55, Horgan teaches the invention as disclosed above in claim 40, including the plurality of feed additive particles comprise a first population of particles having a first mean diameter size and a second population of particles having a second mean diameter size (column 27, lines 42-46). 

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Horgan (US 9,210,945) in view of Ubbink (US 2005/0153018; previously cited) as applied to claim 46 above, and further in view of Hu (Hu, W., “JINDAN Launched a New Calcium Lactate this September”, 2015, Linkedin, https://www.linkedin.com/pulse/jindan-launched-new-calcium-lactate-september-winston-hu).
Regarding claim 47, Horgan teaches the invention as described above in claim 46, including the feed additive further comprises pH adjusting agents and preservatives (column 19, lines 6-7 and 12-13).  It does not teach the feed additive comprise calcium lactate.
However, Hu teaches that calcium lactate is widely used in animal feed (page 2, paragraph 1) and is a pH adjusting agent and preservative (corresponding to bacteriostasis ability) (page 3, second bullet under “Crosslinking Agent”).
It would have been obvious for a person of ordinary skill in the art to have modified the feed additive of Horgan by including calcium lactate as taught by Hu.  Since Horgan teaches the feed additive comprises a pH adjusting agent and preservative and Hu teaches that calcium lactate is a common animal feed ingredient, a skilled practitioner would readily recognize that calcium lactate would be a suitable pH adjusting agent and preservative in the animal feed additive of Horgan, thereby rendering the claim obvious.

Claims 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Horgan (US 9,210,945) in view of Ubbink (US 2005/0153018; previously cited) as applied to claim 49 above, as evidenced by Jinap (Jinap, S., Hajeb, P., “Glutamate. Its applications in food and contribution to health”, 2010, Appetite, vol. 55, pages 1-10).
Regarding claims 50 and 51, Horgan teaches the invention as disclosed above in claim 49, including the feed additive particles further include beef broth (column 18, line 59), which naturally comprises salt of L-glutamic acid (corresponding to glutamate) as evidenced by Jinap (page 2, column 1, paragraph 4).  Therefore, Horgan teaches that the feed additive particles further include a salt of L-glutamic acid.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1-5, 7, 8, 11-13 and 33-38 over Ubbink and Ko: Applicant’s arguments have been fully considered and are considered moot.
Applicant canceled claims 1-5, 7, 8, 11-13, and 33-38 and entered new claims 40-56 (Applicant’s Remarks, page 5, paragraph 4).  Applicant stated that the new claims are not obvious over Ubbink and Ko at least because the Office’s proposal for modifying the prior art in an effort to attain the claimed invention causes the art to become inoperable and that the primary reference does not teach the pellet to be steam-conditioned as required in claim 40.  Applicant stated that the Office relies on the secondary reference to Ko for disclosing the steam-conditioning feature to produce the claimed pellet.  Applicant stated that Ubbink is concerned with protecting the dry microorganisms from environmental moisture using a food-grade moisture barrier as illustrated in Figures 1a and 1b wherein its pellets are formed using a hydraulic press.  Applicant stated that Ko describes coated microparticles that include moisture-sensitive materials such as proteins, peptides, or live cells and incorporating those microparticles into a feed mix prior to pelletization with steam injection and extrusion.  Applicant stated that the combination of Ubbink and Ko hinges on one of the two following possibilities: (1) the extraction and isolation of the steam condition pelletization step of Ko and then the modification of the Ubbink procedure to obtain the Ubbink pellet with the pelletization step from Ko; or (2) the incorporation of all method steps of Ko to obtain the Ubbink pellet.  Applicant argued that the first scenario of modifying the Ubbink procedure to include the pelletization step taught in Ko would destroy Ubbink’s intended purpose because, without the additional wax coatings taught in Ko, the bacteria of Ubbink would no longer be resistant to the steam condition pelletization step; therefore, claim 40 is not obvious in view of Ubbink and Ko.  Applicant argued that the second scenario would result in the person of skill in the art not obtaining feed additive particles wherein the bacteria is embedded in the matrix as the microparticles of the prior art has the bacteria disposed between layers of coatings.  Applicant stated that even a hypothetical combination of the Ubbink and Ko references do not teach or suggest every feature of claim 40 and therefore, fail to render the claim obvious (Applicant’s Remarks, page 7, paragraph 1- page 13, paragraph 1).  
However, the features of claim 40 are fully taught by either Drahos alone or the combination of Horgan and Ubbink in the new grounds of rejection while Ko no longer serves as prior art.  Drahos teaches a steam-conditioned ([0259]) extruded animal feed pellet ([0260]), comprising animal feeds and a plurality of feed additive particles (corresponding to composition) ([0199]), wherein the feed additive particles comprise a matrix (corresponding to carrier) and viable non-pathogenic E. coli bacteria embedded in the matrix ([0063], [0094]), wherein the animal feeds and the plurality of feed additive particles are agglomerated thus forming the steam-conditioned extruded feed pellet ([0199], [0256]-[0257]).  Horgan teaches a steam-conditioned (column 31, lines 49-50) extruded animal feed pellet (column 31, lines 56-57), comprising animal feeds (corresponding to farinaceous material, proteinaceous material, and mixtures thereof ) (column 14, lines 12-15) and a plurality of feed additive particles (corresponding to dusting comprising an active component) (column 17, lines 56-58), wherein the feed additive particles comprise a matrix (corresponding to stability and preservative aids) (column 26, lines 63-64) and viable (column 19, lines 62-63) non-pathogenic (corresponding to probiotic) bacteria (column 19, lines 20-22) embedded in the matrix (corresponding to the dusting being mixed with the stability and preservative aids) (column 27, lines 3-5), wherein the animal feeds and the plurality of feed additive particles are agglomerated thus forming the steam-conditioned extruded animal feed pellet (corresponding to a dust comprising an active is applied to a core resulting in a dusted kibble) (column 25, lines 22-23).  Horgan also discloses that suitable probiotic bacteria include those ones disclosed in WO 03/075676 (which corresponds to US 2005/0153018) to Ubbink (column 19, lines 26-28).  Since Ubbink discloses E. coli as a suitable probiotic ([0057]) and Horgan incorporates the bacteria exemplified in Ubbink, the prior art teaches that the viable non-pathogenic bacteria is E. coli.  Since Drahos and the combination of Horgan and Ubbink fully teach all features of claim 40 in the new grounds of rejection, Applicant’s arguments are moot and the rejections of claim 40 and its dependents stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 9 and 10 over Ubbink, Ko, and Lee: Applicant’s arguments have been fully considered and are considered moot.
Applicant canceled claims 9 and 10 and stated that the new claims are not obvious in view of Ubbink, Ko, and Lee.  Applicant stated that claim 40 is not obvious in view of Ubbink and Ko and that the addition of Lee does not teach or suggest the animal feed pellet as claimed (Applicant’s Remarks, page 13, paragraphs 2-3).
However, the features of claim 40 are fully taught by either Drahos alone or the combination of Horgan and Ubbink in the new grounds of rejection while neither Ko nor Lee serve as prior art.  Since Drahos and the combination of Horgan and Ubbink fully teach all features of claim 40 in the new grounds of rejection, Applicant’s arguments are moot and the rejections of claim 40 and its dependents stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 14 and 15 over Ubbink, Ko, and Halpern: Applicant’s arguments have been fully considered and are considered moot.
Applicant canceled claims 14 and 15 and stated that the new claims are not obvious in view of Ubbink, Ko, and Halpern.  Applicant stated that the claim 40 is not obvious in view of Ubbink and Ko and that the addition of Halpern does not teach or suggest the animal feed pellet as claimed (Applicant’s Remarks, page 14, paragraphs 5-6).
However, the features of claim 40 are fully taught by either Drahos alone or the combination of Horgan and Ubbink in the new grounds of rejection while neither Ko nor Halpern serve as prior art.  Since Drahos and the combination of Horgan and Ubbink fully teach all features of claim 40 in the new grounds of rejection, Applicant’s arguments are moot and the rejections of claim 40 and its dependents stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 39over Ubbink, Ko, and Nadeau: Applicant’s arguments have been fully considered and are considered moot.
Applicant canceled claim 39 and stated that the new claims are not obvious in view of Ubbink, Ko, and Nadeau.  Applicant stated that the claim 40 is not obvious in view of Ubbink and Ko and that the addition of Nadeau does not teach or suggest the animal feed pellet as claimed (Applicant’s Remarks, page 15, paragraphs 3-4).
However, the features of claim 40 are fully taught by either Drahos alone or the combination of Horgan and Ubbink in the new grounds of rejection while neither Ko nor Lee serve as prior art.  Since Drahos and the combination of Horgan and Ubbink  fully teach all features of claim 40 in the new grounds of rejection, Applicant’s arguments are moot and the rejections of claim 40 and its dependents stand as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791